DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number of the pre-grant publication corresponding to this application, US 2021/0290780. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the papers as filed 5/27/2021.		
Claim(s) 1-22 is/are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Allowable Subject Matter
I. Claims 1-22 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 
	WO 2013/068448 to Schoroder et al. / Forschungsverbund Berlin EV (hereinafter “FB,” G01R 33/28; 05-2013) was applied in the parent and is representative of the prior art uncovered in the search. FB discusses the formation of alkali droplets/clouds in a runaway reaction. (FB 3: 30 et seq.). FB teaches “a small amount” or a “droplet of liquid or solid alkali metal,” but does not elaborate on these amounts, stating “[t]he wording ‘a small amount’ is not ambiguous for a person skilled in the art…” (FB 6: 1-6). Regardless of whether it is ambiguous or not to one of skill in the art, it is insufficient to anticipate or render obvious Claim 1. As to Claim 13, FB teaches what might be construed as a pre-saturation chamber, (FB “Fig. 1,” 1 – inner enclosure). Generally speaking, changing the relative dimensions of such a chamber would not be viewed as inventive. See MPEP 2144.04 IV. A (“In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”). However, evidence in the Specification seems to suggest some criticality to the Area Ratio that would rebut any obviousness rejection. See (S. 13: [0186]). 
 
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736